—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for performance of duty disability retirement benefits.
Petitioner commenced this proceeding on behalf of Domiano Colaruotolo, a firefighter employed by the City of Cohoes Fire Department who injured his right arm while performing his duties as a firefighter. Petitioner asserts that the denial of performance of duty disability retirement benefits to Colaruotolo is not supported by substantial evidence. We disagree. There is conflicting medical evidence as to whether Colaruotolo’s injury rendered him unfit for duty as a firefighter. Inasmuch as at least one physician opined that Colaruotolo had adequately recovered from his injury and that his condition did not prevent him from performing firefighting duties, substantial evidence supports the administrative determination. We have considered petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.